Vickers and Hand, JJ., dissenting: •We °do not concur in .the, majority opinion, which reverses the judgments of the circuit and Appellate Courts and remands the cause for another trial. The only alleged error pointed out in the majority opinion is the refusal of the trial court to permit Harry V. Bailey to testify to facts occurring prior to the death of Alexander McCoy, of whose estate the witness was administrator. Conceding that the majority opinion correctly holds that Bailey was a competent witness, in our opinion the question of his competency is not properly preserved for review on this record. The circumstances under which it is assumed in the majority opinion, that the question is saved for review, as shown by the abstract, are as follows: Bailey was sworn as a witness for the plaintiff below, and after stating his age and residence and that he was the administrator of the McCoy estate he was asked this question : “State if you have any acquaintance with a package said to contain notes that Dr. McCoy had on deposit in the Farmers’ National Bank, in the city of Pekin, Illinois, before his death.” Counsel for the defendants objected to the witness “testifying in this case because he is an incompetent witness, he being the administrator of the estate of Alexander McCoy, deceased, and his wife being the sole heir of Dr. McCoy.” Thereupon the court said: “What do the words ‘before his death’ refer to in the question, Judge Curran?—the acquaintance of the witness with that package before Dr. McCoy’s death?” Upon receiving an affirmative answer from Judge Curran the court further said: “The testimony in this case shows the administrator, Dr. Bailey, is the husband of the only heir to this estate, and it seems clear to me that under the authorities the administrator is incompetent to testify to anything occurring before the death of Dr. McCoy. The objection to the last question will be sustained.” The plaintiff excepted, and thereupon counsel for the plaintiff said that he desired to ask several questions along the same line in order to make a record, and the following questions were asked ° but not answered by the witness, the objection having been sustained to each one of the questions and an exception preserved to the ruling: Q. “State if you know who put the papers of Dr. McCoy into the package that you- have mentioned and placed that package in the-Farmers’ National Bank during the lifetime of Dr. McCoy. Q. “About what date was the package containing the papers of Dr. McCoy placed in the Farmers’ National Bank during the lifetime of Dr. McCoy ? Q. “Did you see the contents of the package of Dr. McCoy in the lifetime of Dr. McCoy and on and before the 28th day of December, 1901 ? Q. “Immediately prior to the 28th day of December, 1901, state if you know how many notes there were in the package you have been asked about, belonging to Dr. McCoy and signed by A. L. Robison and Lida Robison, his wife, or signed by A. L. Robison alone. State how many there were and what were the various amounts of them.” Following these questions the witness was interrogated and permitted to answer in regard to transactions occurring after the death of Dr. McCoy. It will be noted that there is an entire absence of any offer on behalf of plaintiff below to .prove any material fact by the witness Bailey. Unless it appears in some way that the witness would have given material evidence had he been permitted to answer the questions to which objections were sustained, it is impossible for this court to determine whether the alleged error was prejudicial to the cause of the party on whose behalf the witness was offered. If the witness had been permitted to answer the questions propounded to him and his answers had been favorable to the other party or had shown that he had no knowledge of the subject concerning which he was interrogated, there could have been no injury resulting to plaintiff below from the ruling of the court in this regard. In the case of Ittner Brick Co. v. Ashby, 198 Ill. 562, this court announced the familiar rule that in order to justify a reversal on account of a ruling excluding evidence, the evidence must be material to the cause of the party offering it and that the materiality of the evidence must be made to appear in some way by the record. On page 565, in discussing this question, it was said: “If Ittner was a stockholder of the appellant at the time of the injury, under the repeated decisions of this court (Thrasher v. Pike County Railroad Co. 25 Ill. 393; Consolidated Ice Machine Co. v. Keifer, 134 id. 481; Albers Commission Co. v. Sessel, 193 id. 153;) he was incompetent to testify against the appellee, who was suing as the representative of James Askew, deceased. The question whether the witness was a stockholder was left in doubt, and it does not appear that the evidence was held incompetent by reason of the fact that he was a stockholder. In any event, as there was no offer made by counsel and no statement of what he expected the witness would answer, and the record is entirely silent as to what appellant expected to prove by the witness, it does not appear that the appellant was injured by reason of the rejection of the testimony. For aught that appears, the conversation sought to be elicited from the witness was immaterial, unimportant or in favor of appellee, and therefore valueless to appellant. To overcome the presumption that the ruling of the trial court was right, the bill of exceptions must affirmatively show that error was committed. What appellant claims the answer would be, must be made to appear before it can be determined that it was prejudicial error to exclude the answer.” The rule laid down in the foregoing case has often been applied by this court and is so familiar that it is not necessary to cite all of the cases where it has been applied. See Mallers v. Crane Co. 191 Ill. 181; Martin v. Herts, 224 id. 84. We think the judgment should be affirmed.